              Case 3:19-cv-02016-AC   Document 15      Filed 11/20/20    Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




JENNIFER RIOS,                                            No. 3:19-cv-02016-AC

                        Plaintiff,                        ORDER

         v.

PREMIER AUTOMATION
CONTRACTORS, INC.,

                        Defendant.



HERNÁNDEZ, District Judge:

         Magistrate Judge John Acosta issued a Findings and Recommendation [13] on May 20,

2020, in which he recommends that the Court deny Defendant’s motion to dismiss. The matter is

now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).




1 – ORDER
         Case 3:19-cv-02016-AC          Document 15        Filed 11/20/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [13].

Accordingly, Defendant’s Motion to Dismiss [4] is DENIED. This case is STAYED pending

issuance of a final order from the workers’ compensation system regarding Defendant’s status as

a noncomplying employer or until further order of the Court.

       IT IS SO ORDERED.



               November 20, 2020
       DATED: __________________________.


                                                      ~fi(YJM}p
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
